Appeal from a judgment of the Yates County Court (W. Patrick Falvey, J.), rendered February 18, 2014. The judgment convicted defendant, upon a jury verdict, of burglary in the third degree and petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of, inter alia, burglary in the third degree (Penal Law § 140.20), defendant contends that the testimony of his accomplice was not sufficiently corroborated to support the conviction, as required by CPL 60.22 (1). We reject that contention. The photographs of the crime from the property owner’s security camera, as well as the testimony of one of the investigating police officers, “ ‘tend[ed] to connect the defendant with the commission of the crime in such a way as [could] reasonably satisfy the jury that the accomplice [was] telling the truth’ ” (People v Reome, 15 NY3d 188, 192 [2010]; see CPL *161060.22 [1]; People v Pratcher, 134 AD3d 1522, 1523-1524 [2015], lv denied 27 NY3d 1154 [2016]; People v Robinson, 111 AD3d 1358, 1358 [2013], lv denied 22 NY3d 1141 [2014]).
Present— Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.